DETAILED ACTION
This is the Office action based on the 17200141 application filed March 12, 2021, and in response to applicant’s argument/remark filed on September 9, 2022.  Claims 1-10 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-8 in the reply filed on September 9, 2022 is acknowledged.  Claims 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term "low surface tension" is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which surface tension range of the organic solvent is considered to be “low”.  For the purpose of examining it will be assumed that any organic solvent  is considered to have a low surface tension.
Claims 3-8 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-8 rejected under U.S.C. 103 as being unpatentable over Lin et al. (U.S. PGPub. No. 20090242883), hereinafter “Lin”, in view of  Nam et al. (U.S. PGPub. No. 20020063537), hereinafter “Nam”, and Mizutani et al. (U.S. PGPub. No. 20170335252), hereinafter “Mizutani”.  --Claims 1, 2, 3, 8: Lin teaches a method of fabricating a semiconductor device (Claim 18), comprisingforming a patterned photoresist layer 101 on a substrate 100 (Claim 18, Fig. 1A-C);etching the substrate 100 using the patterned photoresist layer 101 as a mask (Fig. 2A-C) by using atmospheric plasma etching ([0037]);forming a conductive layer 110a on the substrate, the conductive layer may be copper (Fig. 3A-C, [0038]);stripping off the patterned photoresist layer 101 while leaving the conductive layer on the substrate (Fig. 5B-C).     Lin fails to teaches the atmospheric plasma comprises radicals.     Nam, also directed to atmospheric plasma etching a semiconductor ([0019]), teaches that the etching may be performed by an atmospheric plasma apparatus that produces radicals of high energy for the etching([0019]).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the apparatus taught by Nam to etch the substrate 100 in the invention of Lin because Lin is silent about the apparatus that is used for the atmospheric plasma etching, and Nam teaches that such apparatus would be effective.      Lin fails to teach supplying an organic solvent having a low surface tension and rinsing the substrate.      Mizutani, also directed to stripping off a photoresist layer with respect to a copper layer (abstract, [0064, 0070]), teaches that the stripping may be performed by using a stripping composition comprising a water soluble saturated aliphatic monohydric alcohols ([0030]), such as ethanol ([0035]), then rinsing the substrate with a rinse solvent ([0064-0065]), such as DI water ([0077]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the apparatus taught by Nam to etch the substrate 100 in the invention of Lin because Lin is silent about the apparatus that is used for the atmospheric plasma etching, and Nam teaches that such apparatus would be effective.      It is noted that since the plasma comprises ions and radicals, it is obvious that some ions would be implanted to the surface of the photoresist and some radicals would damage the photoresist, thus deteriorates a vicinity of the front surface of the photoresist layer.--Claim 7: Since the atmospheric plasma apparatus taught by Nam is open to the atmosphere, it is obvious that air is included in the plasma that contacts the substrate.
Claim 4 rejected under U.S.C. 103 as being unpatentable over Lin in view of  Nam and Mizutani as applied to claim 1 above, and further in view of Kim et al. (U.S. PGPub. No. 20160111298), hereinafter “Kim”.  --Claim 4: Lin modified by  Nam and Mizutani teaches the invention as above.  Lin modified by Nam and Mizutani fails to teach the radical includes hydroxyl radicals.     Kim, also directed to plasma etching a semiconductor substrate ([0004]), teaches that the water may be added to the plasma to improve etching rate and selectivity ([0132, 0135]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add water to the plasma in the invention of Lin modified by Nam because Kim teaches that this would improve etching rate and selectivity.     It is noted that adding water to the plasma would generate hydroxyl radicals.

Claims 5-6 rejected under U.S.C. 103 as being unpatentable over Lin in view of  Nam and Mizutani as applied to claim 1 above, and further in view of Babayan et al. (U.S. PGPub. No. 20020129902), hereinafter “Babayan”.  --Claims 5, 6: Lin modified by  Nam and Mizutani teaches the invention as above.  Lin fails to teach the distance from the plasma generator to the substrate.     Babayan, also directed to atmospheric plasma etching a semiconductor (abstract, [0083]), teaches that the distance between the lower electrode of the plasma generator is set to be 3 mm ([0077]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to place the substrate at 3 mm from the plasma generator in the invention of Lin modified by Nam because Lin and Nam are silent about the distance, and Babayan teaches that such distance would be effective.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713